Title: From Thomas Jefferson to Jones & Howell, 5 October 1804
From: Jefferson, Thomas
To: Jones & Howell


               
                  Messrs. Jones & Howell
                  Washington Oct. 5. 04.
               
               Be pleased to send immediately, to the address of Messrs. Gibson & Jefferson of Richmond to be forwarded to Monticello two tons of nailrod assorted as usual for me heretofore, advising me when it leaves Philadelphia.
               
               On the subject of the sheet iron on which you wrote me on the 15th. of Sep. I must take further time for enquiry. Accept my friendly salutations.
               
                  
                     Th: Jefferson
                  
               
            